
	
		II
		Calendar No. 684
		111th CONGRESS
		2d Session
		S. 3806
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2010
			Mr. Lieberman (for
			 himself, Ms. Collins,
			 Mr. Akaka, and Mr. Voinovich) introduced the following bill; which
			 was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			December 10, 2010
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To protect Federal employees and visitors, improve the
		  security of Federal facilities and authorize and modernize the Federal
		  Protective Service.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting Employee Competency and
			 Updating Readiness Enhancements for Facilities Act of
			 2010 or the SECURE Facilities Act of
			 2010.
		2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
				(B)the Committee on
			 Appropriations of the Senate;
				(C)the Committee on
			 Homeland Security of the House of Representatives;
				(D)the Committee on
			 Transportation and Infrastructure of the House of Representatives; and
				(E)the Committee on
			 Appropriations of the House of Representatives.
				(2)DirectorThe
			 term Director means the Director of the Federal Protective
			 Service.
			(3)Federal
			 facilityThe term Federal facility—
				(A)means any building
			 and grounds and all property located in or on that building and grounds, that
			 are owned, occupied or secured by the Federal Government, including any agency,
			 instrumentality or wholly owned or mixed-ownership corporation of the Federal
			 Government; and
				(B)does not include
			 any building, grounds, or property used for military activities.
				(4)Federal
			 protective service officerThe term Federal protective
			 service officer—
				(A)has the meaning
			 given under sections 8331 and 8401 of title 5, United States Code; and
				(B)includes any other
			 employee of the Federal Protective Service designated as a Federal protective
			 service officer by the Secretary.
				(5)Qualified
			 consultantThe term qualified consultant means an
			 non-Federal entity with experience in homeland security, infrastructure
			 protection and physical security, Government workforce issues, and Federal
			 human capital policies.
			(6)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			3.Federal
			 Protective Service
			(a)In
			 generalTitle II of the Homeland Security Act of 2002 (6 U.S.C.
			 121 et seq.) is amended by adding at the end the following:
				
					EFederal Protective Service
						241.DefinitionsIn this subtitle:
							(1)AgencyThe term agency means an
				executive agency.
							(2)Appropriate
				congressional committeesThe term appropriate congressional
				committees means—
								(A)the Committee on
				Homeland Security and Governmental Affairs of the Senate;
								(B)the Committee on
				Appropriations of the Senate;
								(C)the Committee on
				Homeland Security of the House of Representatives;
								(D)the Committee on
				Transportation and Infrastructure of the House of Representatives; and
								(E)the Committee on
				Appropriations of the House of Representatives.
								(3)DirectorThe
				term Director means the Director of the Federal Protective
				Service.
							(4)Facility
				security levelThe term facility security
				level—
								(A)means a rating of
				each Federal facility based on the analysis of several facility factors that
				provides a basis for that facility’s attractiveness as a target and potential
				affects or consequences of a criminal or terrorist attack, which then serves as
				a basis for the implementation of certain levels of security protection;
				and
								(B)is determined by
				the Federal Protective Service, or agency authorized to provide all protective
				services for a facility under the provisions of section 263 and guided by
				Interagency Security Committee standards.
								(5)Federal
				facilityThe term Federal facility—
								(A)means any building
				and grounds and all property located in or on that building and grounds, that
				are owned, occupied or secured by the Federal Government, including any agency,
				instrumentality or wholly owned or mixed-ownership corporation of the Federal
				Government; and
								(B)does not include
				any building, grounds, or property used for military activities.
								(6)Federal facility
				protected by the Federal Protective ServiceThe term
				Federal facility protected by the Federal Protective
				Service—
								(A)means those
				facilities owned or leased by the General Services Administration, and other
				facilities at the discretion of the Secretary; and
								(B)does not include
				any facility, or portion thereof, which the United States Marshals Service is
				responsible for under section 566 of title 28, United States Code.
								(7)Federal
				protective service officerThe term Federal protective
				service officer—
								(A)has the meaning
				given under sections 8331 and 8401 of title 5, United States Code; and
								(B)includes any other
				employee of the Federal Protective Service designated as a Federal protective
				service officer by the Secretary.
								(8)Infrastructure
				security canine teamThe term infrastructure security
				canine team means a canine and a Federal protective service officer that
				are trained to detect explosives or other threats as defined by the
				Secretary.
							(9)In-service field
				staffThe term in-service field staff means Federal
				Protective Service law enforcement officers who, while working, are directly
				engaged on a daily basis protecting and enforcing law at Federal facilities,
				including police officers, inspectors, area commanders and special agents, and
				such other equivalent positions as designated by the Secretary.
							(10)Security
				organizationThe term security organization means an
				agency or an internal agency component responsible for security at a specific
				Federal facility.
							242.Establishment
							(a)EstablishmentThere
				is established the Federal Protective Service within the Department of Homeland
				Security.
							(b)MissionThe
				mission of the Federal Protective Service is to render Federal facilities
				protected by the Federal Protective Service safe and secure for Federal
				employees, officials, and visitors in a professional manner.
							(c)DirectorThe
				head of the Federal Protective Service shall be the Director of the Federal
				Protective Service. The Director shall report to the Under Secretary for the
				National Protection and Programs Directorate.
							(d)Duties and
				powers of the director
								(1)In
				generalSubject to the supervision and direction of the
				Secretary, the Director shall be responsible for the management and
				administration of the Federal Protective Service and the employees and programs
				of the Federal Protective Service.
								(2)ProtectionThe
				Director shall secure Federal facilities which are protected by the Federal
				Protective Service, and safeguard all occupants, including Federal employees,
				officers, and visitors.
								(3)Enforcement
				policyThe Director shall establish and direct the policies of
				the Federal Protective Service, and advise the Under Secretary for the National
				Protection and Programs Directorate on policy matters relating to the Federal
				Protective Service.
								(4)TrainingThe
				Director shall—
									(A)determine the
				minimum level of training or certification for—
										(i)employees of the
				Federal Protective Service; and
										(ii)armed contract
				security guards; and
										(B)provide training,
				in coordination with the Interagency Security Committee, to members of a
				Facility Security Committee.
									(5)InvestigationsThe
				Director shall investigate and refer for prosecution the violation of any
				Federal law relating to the security of Federal facilities protected by the
				Federal Protective Service.
								(6)InspectionsThe
				Director shall inspect Federal facilities protected by the Federal Protective
				Service for the purpose of determining compliance with Federal security
				standards.
								(7)PersonnelThe
				Director shall provide adequate numbers of trained personnel to ensure Federal
				security standards are met.
								(8)Information
				sharingThe Director shall provide crime prevention and threat
				awareness training to tenants of Federal facilities.
								(9)PatrolThe
				Director shall ensure areas in and around Federal facilities protected by the
				Federal Protective Service are regularly patrolled by Federal Protective
				Service officers.
								243.Full-time
				equivalent employee requirements
							(a)In
				generalThe Director shall
				ensure that the Federal Protective Service maintains not fewer than—
								(1)1,350 full-time
				equivalent employees, including not fewer than 950 in-service field staff in
				fiscal year 2011;
								(2)1,500 full-time
				equivalent employees, including not fewer than 1,025 in-service field staff in
				fiscal year 2012;
								(3)1,600 full-time
				equivalent employees, including not fewer than 1,075 in-service field staff in
				fiscal year 2013; and
								(4)1,700 full-time
				equivalent employees, including not fewer than 1,125 in-service field staff in
				fiscal year 2014.
								(b)Minimum
				full-Time equivalent employee level
								(1)In
				generalThe Director shall ensure that the Federal Protective
				Service shall maintain at any time not fewer than 1,200 full-time equivalent
				employees, including not fewer than 900 in-service field staff.
								(2)ReportIn
				any fiscal year after fiscal year 2014 in which the number of full-time
				equivalent employees of the Federal Protective Service is fewer than the number
				of full-time equivalent employees of the Federal Protective Service in the
				previous fiscal year, the Director shall submit a report to the appropriate
				congressional committees that provides—
									(A)an explanation of
				the decrease in full-time equivalent employees; and
									(B)a revised model of
				the number of full-time equivalent employees projected for future fiscal
				years.
									244.Oversight of
				contract guard services
							(a)Armed guard
				training requirements
								(1)EstablishmentNot
				later than 90 days after the date of enactment of the
				Supporting Employee Competency and Updating
				Readiness Enhancements for Facilities Act of 2010, the Director
				shall establish minimum training requirements for all armed guards procured by
				the Federal Protective Service.
								(2)RequirementsTraining
				requirements under this subsection shall include—
									(A)at least 80 hours
				of instruction before a guard may be deployed, and at least 16 hours of
				recurrent training on an annual basis thereafter; and
									(B)Federal Protective
				Service monitoring or provision of the initial training of armed guards
				procured by the Federal Protective Service of—
										(i)at least 10
				percent of the hours of required instruction in fiscal year 2011;
										(ii)at least 15
				percent of the hours of required instruction in fiscal year 2012;
										(iii)at least 20
				percent of the hours of required instruction in fiscal year 2013; and
										(iv)at least 25
				percent of the hours of required instruction in fiscal year 2014 and each
				fiscal year thereafter.
										(b)Training and
				security assessment program
								(1)EstablishmentNot
				later than 180 days after the date of enactment of the
				Supporting Employee Competency and Updating
				Readiness Enhancements for Facilities Act of 2010, the Director
				shall establish a program to periodically assess—
									(A)the training of
				guards procured by the Federal Protective Service for the protection of Federal
				facilities; and
									(B)the security of
				Federal facilities.
									(2)ProgramThe
				program under this subsection shall include an assessment of—
									(A)methods to test
				the training and certifications of guards;
									(B)a remedial
				training program for guards;
									(C)procedures for
				taking personnel actions, including processes for removing individuals who fail
				to conform to the training or performance requirements of the contract;
				and
									(D)an overt and
				covert testing program for the purposes of assessing guard performance and
				other facility security countermeasures.
									(3)ReportsThe
				Director shall annually submit a report to the appropriate congressional
				committees, in a classified manner, if necessary, on the results of the
				assessment of the overt and covert testing program of the Federal Protective
				Service.
								(c)Revision of
				guard manual and post orders
								(1)In
				generalNot later than 180 days after the date of enactment of
				the Supporting Employee Competency and
				Updating Readiness Enhancements for Facilities Act of 2010, the
				Director shall—
									(A)update the
				Security Guard Information Manual and post orders for each guard post overseen
				by the Federal Protective Service; or
									(B)certify to the
				Secretary that the Security Guard Information Manual and post orders described
				under subparagraph (A) have been updated during the 1-year period preceding the
				date of enactment of the Supporting Employee
				Competency and Updating Readiness Enhancements for Facilities Act of
				2010.
									(2)Review and
				updateBeginning with the first calendar year following the date
				of enactment of the Supporting Employee
				Competency and Updating Readiness Enhancements for Facilities Act of
				2010, and every 2 years thereafter, the Director shall review and
				update the Security Guard Information Manual and post orders for each guard
				post overseen by the Federal Protective Service.
								(d)Database of
				guard service contractsThe Director shall establish a database
				to monitor all contracts for guard services. The database shall include
				information relating to contract performance.
							245.Infrastructure
				Security Canine Teams
							(a)In
				general
								(1)Increased
				capacityNot later than 180 days after the date of enactment of
				the Supporting Employee Competency and
				Updating Readiness Enhancements for Facilities Act of 2010, the
				Director shall—
									(A)begin to increase
				the number of infrastructure security canine teams certified by the Federal
				Protective Service for the purposes of infrastructure-related security by up to
				10 canine teams in each of fiscal years 2011 through 2014; and
									(B)encourage State
				and local governments and private owners of high-risk facilities to strengthen
				security through the use of highly trained infrastructure security canine
				teams.
									(2)Infrastructure
				security canine teamsTo the extent practicable, the Director
				shall increase the number of infrastructure security canine teams by—
									(A)partnering with
				the Customs and Border Protection Canine Enforcement Program and the Canine
				Training Center Front Royal, the Transportation Security Administration’s
				National Explosives Detection Canine Team Training Center, or other offices or
				agencies within the Department with established canine training
				programs;
									(B)partnering with
				agencies, State or local government agencies, nonprofit organizations,
				universities, or the private sector to increase the training capacity for
				canine detection teams; or
									(C)procuring
				explosives detection canines trained by nonprofit organizations, universities,
				or the private sector, if the canines are trained in a manner consistent with
				the standards and requirements developed under subsection (b) or other criteria
				developed by the Secretary.
									(b)Standards for
				infrastructure security canine teams
								(1)In
				generalThe Director shall establish criteria, including canine
				training curricula, performance standards, and other requirements, necessary to
				ensure that infrastructure security canine teams trained by nonprofit
				organizations, universities, and private sector entities are adequately trained
				and maintained.
								(2)ExpansionIn
				developing and implementing the criteria, the Director shall—
									(A)coordinate with
				key stakeholders, including international, Federal, State, and local government
				officials, and private sector and academic entities to develop best practice
				guidelines;
									(B)require that
				canine teams trained by nonprofit organizations, universities, or private
				sector entities that are used or made available by the Secretary be trained
				consistent with the criteria; and
									(C)review the status
				of the private sector programs on at least an annual basis to ensure compliance
				with the criteria.
									(c)DeploymentThe
				Director—
								(1)shall use the
				additional canine teams increased under subsection (a) to enhance security at
				Federal facilities;
								(2)may use the
				additional canine teams increased under subsection (a) on a more limited basis
				to support other homeland security missions;
								(3)may make available
				canine teams from other agencies within the Department—
									(A)for high-risk
				areas;
									(B)to address
				specific threats; or
									(C)on an as-needed
				basis; and
									(4)shall encourage,
				but not require, any Federal facility under the purview of Federal Protective
				Service to deploy Federal Protective Service-certified infrastructure security
				canine teams developed under this section.
								(d)Canine
				procurementThe Director,
				shall ensure that infrastructure security canine teams are procured as
				efficiently as possible and at the lowest cost, while maintaining the needed
				level of quality.
							246.Advanced
				imaging technology
							(a)In
				generalThe Secretary, acting through the Director of the Federal
				Protective Service, shall designate 3 Federal facilities protected by the
				Federal Protective Service for the deployment of advanced imaging
				technology.
							(b)Privacy
				protection
								(1)ProceduresThe
				Secretary shall establish procedures that protect the privacy of individuals
				who are screened with advanced imaging technology.
								(2)Prohibition on
				stored imagesAn agency may not store images of individuals
				screened by advanced imaging technology.
								(3)RegulationsBefore
				the deployment of any advanced imaging technology which generates images of
				individuals that are viewed by a human operator, the Secretary shall prescribe
				regulations to protect the privacy of individuals who are screened using that
				advanced imaging technology.
								(c)CoordinationThe
				Secretary shall coordinate with the Administrator of the General Services
				Administration and the head of the relevant agencies in the deployment under
				subsection (a).
							(d)ReportNot
				later than 1 year after the implementation of this section, the Secretary shall
				submit a report to the appropriate congressional committees that
				includes—
								(1)an analysis of the
				readiness or use of automatic detection technology for building
				security;
								(2)an evaluation of
				the lessons learned from the advanced imaging technology implemented under this
				section;
								(3)an analysis of the
				effect of such implementation on entry into Federal facilities;
								(4)an analysis for
				requirements, including costs, to install and maintain advanced imaging
				technology; and
								(5)an analysis of the
				privacy protections used under the program.
								247.Checkpoint
				detection technology standardsThe Under Secretary for the National
				Protection and Programs Directorate, in coordination with the Under Secretary
				for Science and Technology, and in consultation with the Interagency Security
				Committee, shall develop performance-based standards for checkpoint detection
				technologies for explosives and other threats at Federal facilities.
						248.Compliance of
				Federal facilities with Federal security standards
							(a)In
				generalThe Director may assess security charges to an agency
				that is the owner or the tenant of a Federal facility protected by the Federal
				Protective Service in addition to any security charge assessed under section
				249 for the costs of necessary security countermeasures if—
								(1)the Director, in
				coordination with the Interagency Security Committee, determines a Federal
				facility to be in noncompliance with Federal security standards established by
				the Interagency Security Committee; and
								(2)the Interagency
				Security Committee or the Director of the Federal Protective Service—
									(A)provided notice to
				that agency and the Facility Security Committee of—
										(i)the
				noncompliance;
										(ii)the actions
				necessary to be in compliance; and
										(iii)the latest date
				on which such actions need to be taken; and
										(B)the agency is not
				in compliance by that date.
									(b)Report on
				noncompliant facilitiesThe Director shall submit a report to the
				appropriate congressional committees, in a classified manner if necessary, of
				any facility determined to be in noncompliance with the Federal security
				standards established by the Interagency Security Committee.
							249.Fees for
				protective services
							(a)In generalThe Director of the Federal Protective
				Service may assess and collect fees and security charges from agencies for the
				costs of providing protective services.
							(b)Deposit of
				feesAny fees or security
				charges paid under this section shall be deposited in the appropriations
				account under the heading Federal Protection Services under the
				heading National
				Protection and Programs Directorate of the Department
				of Homeland Security.
							(c)Adjustment of
				feesThe Director of the Office of Management and Budget shall
				adjust fees as necessary to carry out this subtitle.
							FInteragency
				Security Committee
						261.DefinitionsIn this subtitle, the definitions under
				section 241 shall apply.
						262.Interagency
				Security Committee
							(a)EstablishmentThere
				is established within the executive branch the Interagency Security Committee
				(in this subtitle referred to as the Committee).
							(b)ChairpersonThe
				Committee shall be chaired by the Secretary, or the designee of the Secretary.
				The chairperson shall be responsible for the daily operations of the Committee
				and appeals board, final approval and enforcement of Committee standards, and
				the promulgation of regulations related to Federal facility security prescribed
				by the Committee.
							(c)Membership
								(1)Voting
				membersThe Committee shall consist of the following voting
				members:
									(A)Agency
				representativesRepresentatives from the following agencies,
				appointed by the agency heads:
										(i)Department of
				Homeland Security.
										(ii)Department of
				State.
										(iii)Department of
				the Treasury.
										(iv)Department of
				Defense.
										(v)Department of
				Justice.
										(vi)Department of the
				Interior.
										(vii)Department of
				Agriculture.
										(viii)Department of
				Commerce.
										(ix)Department of
				Labor.
										(x)Department of
				Health and Human Services.
										(xi)Department of
				Housing and Urban Development.
										(xii)Department of
				Transportation.
										(xiii)Department of
				Energy.
										(xiv)Department of
				Education.
										(xv)Department of
				Veterans Affairs.
										(xvi)Environmental
				Protection Agency.
										(xvii)Central
				Intelligence Agency.
										(xviii)Office of
				Management and Budget.
										(xix)General Services
				Administration.
										(B)Other
				officersThe following Federal officers or the designees of those
				officers:
										(i)The Director of
				the United States Marshals Service.
										(ii)The Director of
				the Federal Protective Service.
										(iii)The Assistant to
				the President for National Security Affairs.
										(C)Judicial branch
				representativesA representative from the judicial branch
				appointed by the Chief Justice of the United States.
									(2)Associate
				membersThe Committee shall include the following associate
				members who shall be nonvoting members:
								(3)Agency
				representativesRepresentatives from the following agencies,
				appointed by the agency heads:
									(A)Federal Aviation
				Administration.
									(B)Federal Bureau of
				Investigation.
									(C)Federal Deposit
				Insurance Corporation.
									(D)Federal Emergency
				Management Agency.
									(E)Federal Reserve
				Board.
									(F)Government
				Accountability Office.
									(G)Internal Revenue
				Service.
									(H)National
				Aeronautics and Space Administration.
									(I)National Capital
				Planning Commission.
									(J)National Institute
				of Standards & Technology.
									(K)Nuclear Regulatory
				Commission.
									(L)Office of
				Personnel Management.
									(M)Securities and
				Exchange Commission.
									(N)Smithsonian
				Institution.
									(O)Social Security
				Administration.
									(P)United States
				Coast Guard.
									(Q)United States
				Postal Service.
									(R)United States Army
				Corps of Engineers.
									(S)Court Services and
				Offender Supervision Agency.
									(T)Any other Federal
				officers as the President shall appoint.
									(d)Working
				groupsThe Committee may establish interagency working groups to
				perform such tasks as may be directed by the Committee.
							(e)ConsultationThe
				Committee may consult with other parties, including the Administrative Office
				of the United States Courts, to perform its responsibilities, and, at the
				discretion of the Committee, such other parties may participate in the working
				groups.
							(f)MeetingsThe
				Committee shall at minimum meet quarterly.
							(g)ResponsibilitiesThe
				Committee shall—
								(1)not later than 180
				days after the date of enactment of the Supporting Employee Competency and Updating Readiness
				Enhancements for Facilities Act of 2010, prescribe
				regulations—
									(A)for determining
				facility security levels, unless the Committee determines that similar
				regulations are issued by the Secretary before the end of that 90-day period;
				and
									(B)to establish
				risk-based performance standards for the security of Federal facilities, unless
				the Committee determines that similar regulations are issued by the Secretary
				before the end of that 90-day period;
									(2)establish
				protocols for the testing of the compliance of Federal facilities with Federal
				security standards, including a mechanism for the initial and recurrent testing
				of Federal facilities;
								(3)prescribe
				regulations to determine minimum levels of training and certification of
				contract guards;
								(4)prescribe
				regulations to establish a list of prohibited items for entry into Federal
				facilities;
								(5)establish minimum requirements and a
				process for providing basic security training for members of Facility Security
				Committees; and
								(6)take such actions
				as may be necessary to enhance the quality and effectiveness of security and
				protection of Federal facilities, including—
									(A)encouraging
				agencies with security responsibilities to share security-related intelligence
				in a timely and cooperative manner;
									(B)assessing
				technology and information systems as a means of providing cost-effective
				improvements to security in Federal facilities;
									(C)developing
				long-term construction standards for those locations with threat levels or
				missions that require blast resistant structures or other specialized security
				requirements;
									(D)evaluating
				standards for the location of, and special security related to, day care
				centers in Federal facilities; and
									(E)assisting the
				Secretary in developing and maintaining a centralized security database of all
				Federal facilities; and
									(7)carry out such
				other duties as assigned by the President.
								(h)Appeals
				board
								(1)EstablishmentThe
				Committee shall establish an appeals board to consider appeals from any
				Facility Security Committee of—
									(A)a facility
				security level determination;
									(B)Federal Protective
				Service or designated security organization recommendations for countermeasures
				for a facility; or
									(C)a determination of
				noncompliance with Federal facility security standards.
									(2)Membership
									(A)In
				generalThe appeals board shall consist of 7 voting members of
				the Committee, of whom—
										(i)1 shall be
				designated by the Secretary;
										(ii)4 shall be
				selected by the voting members of the Committee; and
										(iii)2 shall be
				selected by the voting members of the Committee to serve as alternates in the
				case of recusal by a member of the appeals board.
										(B)RecusalAn
				appeals board member shall recuse himself or herself from any appeal from an
				agency which that member represents.
									(3)Final
				appealA decision of the appeals board is final and shall not be
				subject to administrative or judicial review.
								(i)Agency support
				and cooperation
								(1)Administrative
				supportTo the extent permitted by law and subject to the
				availability of appropriations, the Secretary shall provide the Committee such
				administrative services, funds, facilities, staff and other support services as
				may be necessary for the performance of the functions of the Committee.
								(2)Cooperation and
				compliance
									(A)In
				generalEach agency shall cooperate and comply with the policies
				and recommendations of the Committee.
									(B)SupportTo
				the extent permitted by law and subject to the availability of appropriations,
				agencies shall provide such support as may be necessary to enable the Committee
				to perform the duties and responsibilities of the Committee.
									(3)ComplianceThe
				Secretary shall be responsible for monitoring agency compliance with the
				policies and recommendations of the Committee.
								(j)AuthorizationThere
				are authorized to be appropriated to the Department of Homeland Security such
				sums as necessary to carry out the provisions of this section.
							263.Authorization
				of agencies to provide protective services
							(a)In
				generalThe Committee shall
				establish a process under which the Secretary may authorize an agency to
				provide protective services for a Federal facility instead of the Federal
				Protective Services.
							(b)RequirementsThe process under subsection (a)
				shall—
								(1)provide that—
									(A)an agency may
				submit an application to the Secretary for an authorization;
									(B)an authorization shall be for a 1-year
				period; and
									(C)an authorization
				may be renewed on an annual basis; and
									(2)require an agency
				to—
									(A)demonstrate
				security expertise; and
									(B)provide sufficient
				information through a security plan that the agency shall be in compliance with
				the Federal security standards of the Committee.
									264.Facility
				security committees
							(a)In
				general
								(1)Maintenance of
				Facility Security CommitteesExcept as provided under paragraph
				(2), the agencies that are tenants at each Federal facility shall maintain a
				Facility Security Committee for that Federal facility. Each agency that is a
				tenant at a Federal facility shall provide 1 employee to serve as a member of
				the Facility Security Committee.
								(2)ExemptionsThe
				Secretary may exempt a Federal facility from the requirement under paragraph
				(1), if that Federal facility is authorized under section 263 to provide
				protective services.
								(b)Chairperson
								(1)In
				generalEach Facility Security Committee shall be headed by a
				chairperson, elected by a majority of the members of the Facility Security
				Committee.
								(2)ResponsibilitiesThe
				chairperson shall be responsible for—
									(A)maintaining
				accurate contact information for agency tenants and providing that information,
				including any updates, to the Federal Protective Service or designated security
				organization;
									(B)setting the agenda
				for Facility Security Committee meetings;
									(C)referring Facility
				Security Committee member questions to Federal Protective Service or designated
				security organization for response;
									(D)accompanying
				Federal Protective Service or designated security organization representatives
				during on-site building security assessments;
									(E)maintaining an
				official record of each meeting;
									(F)acknowledging
				receipt of the building security assessment from Federal Protective Service or
				designated security organization; and
									(G)any other duties
				as determined by the Interagency Security Committee.
									(c)Training for
				members
								(1)In
				generalExcept as provided under paragraphs (3) and (4), before
				serving as a member of a Facility Security Committee, an employee shall
				successfully complete a training course that meets a minimum standard of
				training as established by the Interagency Security Committee.
								(2)TrainingTraining
				under this subsection shall—
									(A)be provided by the
				Federal Protective Service or designated security organization, in coordination
				with the Interagency Security Committee;
									(B)be commensurate
				with the security level of the facility; and
									(C)include training
				relating to—
										(i)familiarity with
				published standards of the Interagency Security Committee;
										(ii)physical security
				criteria for Federal facilities;
										(iii)use of physical
				security performance measures;
										(iv)facility security
				levels determinations; and
										(v)best practices for
				safe mail handling.
										(3)WaiversThe
				training requirement under this subsection may be waived by the Director or the
				Chairperson of the Interagency Security Committee if the Director or the
				Chairperson determines that an employee has related experience in physical
				security, law enforcement, or infrastructure security disciplines.
								(4)Incumbent
				members
									(A)In
				generalThis subsection shall apply to any Facility Security
				Committee established before, on, or after the date of enactment of the
				Supporting Employee Competency and Updating
				Readiness Enhancements for Facilities Act of 2010, except that
				any member of a Facility Security Committee serving on that date shall during
				the 1-year period following that date—
										(i)successfully
				complete a training course as required under paragraph (1); or
										(ii)obtain a waiver
				under paragraph (3).
										(B)ComplianceAny
				member of a Facility Security Committee described under subparagraph (A) who
				does not comply with that subparagraph may not serve on that Facility Security
				Committee.
									(d)Meetings and
				quorum
								(1)MeetingsEach
				Facility Security Committee shall meet on a quarterly basis.
								(2)QuorumA
				majority of the members of a Facility Security Committee shall be present for a
				quorum to conduct business.
								(e)Appeal
								(1)In
				generalIf a Facility Security Committee disagrees with a
				recommendation of the Federal Protective Service for necessary countermeasures
				or physical security improvements, the Chairperson of a Facility Security
				Committee may file an appeal of the recommendation with the Interagency
				Security Committee appeals board.
								(2)Decision to
				appealThe decision to file an appeal shall be agreed to by a
				majority of the members of a Facility Security Committee.
								(3)Matters subject
				to appealA recommendation of the Federal Protective Service may
				be appealed under this subsection, including recommendations relating
				to—
									(A)prohibited items
				lists determined for Federal buildings by the Federal Protective Service and
				how those lists apply to employees and visitors;
									(B)countermeasure
				improvements;
									(C)building security
				assessment findings; and
									(D)building security
				levels.
									.
			(b)Technical and
			 conforming amendmentThe table of contents for the Homeland
			 Security Act of 2002 is amended by inserting after the matter relating to title
			 II the following:
				
					
						Subtitle E—Federal Protective
				Service
						Sec. 241. Definitions.
						Sec. 242. Establishment.
						Sec. 243. Full-time equivalent employee
				requirements.
						Sec. 244. Oversight of contract guard
				services.
						Sec. 245. Infrastructure security canine
				teams.
						Sec. 246. Advanced imaging
				technology.
						Sec. 247. Checkpoint detection
				technology standards.
						Sec. 248. Compliance of Federal
				facilities with Federal security standards.
						Sec. 249. Fees for protective
				services.
						Subtitle F—Interagency Security
				Committee
						Sec. 261. Definitions.
						Sec. 262. Interagency Security
				Committee.
						Sec. 263. Authorization of agencies to
				provide protective services.
						Sec. 264. Facility security
				committees.
					
					.
			4.Federal
			 protective service officers off-duty carrying of firearmsSection 1315(b)(2) of title 40, United
			 States Code, is amended—
			(1)in subsection
			 (b)(2), by striking While engaged in the performance of official duties,
			 an and inserting An; and
			(2)by striking
			 subsection (c) and inserting the following:
				
					(c)Regulations
						(1)In
				general
							(A)Protection and
				administrationThe Secretary may prescribe regulations necessary
				for the protection and administration of property owned or occupied by the
				Federal Government and persons on the property. The regulations may include
				reasonable penalties, within the limits prescribed in subparagraph (B), for
				violations of the regulations. The regulations shall be posted and remain
				posted in a conspicuous place on the property.
							(B)PenaltyA
				person violating a regulation prescribed under this paragraph shall be fined
				under title 18, United States Code, imprisoned for not more than 30 days, or
				both.
							(2)Off-duty
				firearmsThe Secretary may prescribe regulations relating to the
				carrying of firearms while off-duty, including a list of firearms which may be
				carried while
				off-duty.
						.
			5.Civil Service Retirement System and Federal
			 Employees Retirement System
			(a)Civil service retirement system
				(1)DefinitionSection 8331 of title 5, United States Code
			 is amended—
					(A)in paragraph (30),
			 by striking and at the end;
					(B)in paragraph (31),
			 by striking the period and inserting and; and
					(C)by adding at the end the following:
						
							(32)Federal protective service
				officer means an employee in the Federal Protective Service of the
				Department of Homeland Security—
								(A)who holds a position within the GS–0083,
				GS–0080, GS–1801, or GS–1811 job series (determined applying the criteria in
				effect as of September 1, 2007 or any successor position; and
								(B)who are authorized to carry firearms and
				empowered to make arrests in the performance of duties related to the
				protection of buildings, grounds and property that are owned, occupied, or
				secured by the Federal Government (including any agency, instrumentality or
				wholly owned or mixed-ownership corporation thereof) and the persons on the
				property, including any such employee who is transferred directly to a
				supervisory or administrative position in the Department of Homeland Security
				after performing such duties in 1 or more positions (as described under
				subparagraph (A)) for at least 3
				years.
								.
					(2)Deductions, contributions, and
			 depositsSection 8334 of
			 title 5, United States Code, is amended—
					(A)in subsection (a)(1)(A), by inserting
			 Federal protective service officer, before or customs and
			 border protection officer,; and
					(B)in the table contained in subsection (c),
			 by adding at the end the following:
						
							
								
									
										Federal
						Protective Service Officer.7.5After June 29, 2011.
										
									
								
							.
					(3)Mandatory separationThe first sentence of section 8335(b)(1) of
			 title 5, United States Code, is amended by inserting Federal protective
			 service officer, before or customs and border protection
			 officer,.
				(4)Immediate retirementSection 8336 of title 5, United States
			 Code, is amended—
					(A)in subsection (c)(1), by inserting
			 Federal protective service officer, before or customs and
			 border protection officer,; and
					(B)in subsections (m) and (n), by inserting
			 as a Federal protective service officer, before or as a
			 customs and border protection officer,.
					(b)Federal employees retirement
			 system
				(1)DefinitionSection 8401 of title 5, United States
			 Code, is amended—
					(A)in paragraph (35),
			 by striking and at the end;
					(B)in paragraph (36),
			 by striking the period and inserting and; and
					(C)by adding at the
			 end the following:
						
							(37)Federal protective service
				officer means an employee in the Federal Protective Service of the
				Department of Homeland Security—
								(A)who holds a position within the GS–0083,
				GS–0080, GS–1801, or GS–1811 job series (determined applying the criteria in
				effect as of September 1, 2007) or any successor position; and
								(B)who are authorized to carry firearms and
				empowered to make arrests in the performance of duties related to the
				protection of buildings, grounds and property that are owned, occupied, or
				secured by the Federal Government (including any agency, instrumentality or
				wholly owned or mixed-ownership corporation thereof) and the persons on the
				property, including any such employee who is transferred directly to a
				supervisory or administrative position in the Department of Homeland Security
				after performing such duties in 1 or more positions (as described under
				subparagraph (A)) for at least 3
				years.
								.
					(2)Immediate retirementParagraphs (1) and (2) of section 8412(d)
			 of title 5, United States Code, are amended by inserting Federal
			 protective service officer, before or customs and border
			 protection officer,.
				(3)Computation of basic annuitySection 8415(h)(2) of title 5, United
			 States Code, is amended by inserting Federal protective service
			 officer, before or customs and border protection
			 officer,.
				(4)Deductions from payThe table contained in section 8422(a)(3)
			 of title 5, United States Code, is amended by adding at the end the
			 following:
					
						
							
								
									Federal
						Protective Service Officer.7.5After June 29, 2011.
									
								
							
						.
				(5)Government contributionsParagraphs (1)(B)(i) and (3) of section
			 8423(a) of title 5, United States Code, are amended by inserting Federal
			 protective service officer, before customs and border protection
			 officer, each place that term appears.
				(6)Mandatory separationSection 8425(b)(1) of title 5, United
			 States Code, is amended—
					(A)by inserting Federal protective
			 service officer, before or customs and border protection
			 officer, the first place that term appears; and
					(B)inserting Federal protective service
			 officer, before or customs and border protection
			 officer, the second place that term appears.
					(c)Maximum age for original
			 appointmentSection 3307 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
				
					(h)The Secretary of Homeland Security may
				determine and fix the maximum age limit for an original appointment to a
				position as a Federal protective service officer, as defined by section
				8401(37).
					.
			(d)RegulationsAny regulations necessary to carry out the
			 amendments made by this section shall be prescribed by the Director of the
			 Office of Personnel Management in consultation with the Secretary.
			(e)Effective date; transition rules;
			 funding
				(1)Effective
			 dateThe amendments made by
			 this section shall become effective on the later of June 30, 2011, or the first
			 day of the first pay period beginning at least 6 months after the date of
			 enactment of this Act.
				(2)Transition rules
					(A)Nonapplicability of mandatory separation
			 provisions to certain individualsThe amendments made by subsections (a)(3)
			 and (b)(6), respectively, shall not apply to an individual first appointed as a
			 Federal protective service officer before the effective date under paragraph
			 (1).
					(B)Treatment of prior Federal protective
			 service officer service
						(i)General ruleExcept as provided in clause (ii), nothing
			 in this section shall be considered to apply with respect to any service
			 performed as a Federal protective service officer before the effective date
			 under paragraph (1).
						(ii)ExceptionService described in section 8331(32) and
			 8401(37) of title 5, United States Code (as amended by this section) rendered
			 before the effective date under paragraph (1) may be taken into account to
			 determine if an individual who is serving on or after such effective date then
			 qualifies as a Federal protective service officer by virtue of holding a
			 supervisory or administrative position in the Department of Homeland
			 Security.
						(C)Minimum annuity amountThe annuity of an individual serving as a
			 Federal protective service officer on the effective date under paragraph (1)
			 pursuant to an appointment made before that date shall, to the extent that its
			 computation is based on service rendered as a Federal protective service
			 officer on or after that date, be at least equal to the amount that would be
			 payable to the extent that such service is subject to the Civil Service
			 Retirement System or Federal Employees Retirement System, as appropriate, by
			 applying section 8339(d) of title 5, United States Code, with respect to such
			 service.
					(D)Rule of constructionNothing in the amendment made by subsection
			 (c) shall be considered to apply with respect to any appointment made before
			 the effective date under paragraph (1).
					(3)Fees and authorizations of
			 appropriations
					(A)FeesThe Federal Protective Service shall adjust
			 fees as necessary to ensure collections are sufficient to carry out amendments
			 made in this section.
					(B)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					(4)Election
					(A)Incumbent definedFor purposes of this paragraph, the term
			 incumbent means an individual who is serving as a Federal
			 protective service officer on the date of the enactment of this Act.
					(B)Notice requirementNot later than 30 days after the date of
			 enactment of this Act, the Director of the Office of Personnel Management shall
			 take measures reasonably designed to ensure that incumbents are notified as to
			 their election rights under this paragraph, and the effect of making or not
			 making a timely election.
					(C)Election available to incumbents
						(i)In generalAn incumbent may elect, for all purposes,
			 either—
							(I)to be treated in accordance with the
			 amendments made by subsection (a) or (b), as applicable; or
							(II)to be treated as if subsections (a) and (b)
			 had never been enacted.
							(ii)Failure to make a timely
			 electionFailure to make a
			 timely election under clause (i) shall be treated in the same way as an
			 election made under clause (i)(I) on the last day allowable under clause
			 (iii).
						(iii)DeadlineAn election under this subparagraph shall
			 not be effective unless it is made at least 14 days before the effective date
			 under paragraph (1).
						(5)DefinitionFor the purposes of this subsection, the
			 term Federal protective service officer has the meaning given such
			 term by section 8331(32) or 8401(37) of title 5, United States Code (as amended
			 by this section).
				(6)ExclusionNothing in this section or any amendment
			 made by this section shall be considered to afford any election or to otherwise
			 apply with respect to any individual who, as of the day before the date of the
			 enactment of this Act—
					(A)holds a positions within the Federal
			 Protective Service; and
					(B)is considered a law enforcement officers
			 for purposes of subchapter III of chapter 83 or chapter 84 of title 5, United
			 States Code, by virtue of such position.
					6.Report on Federal
			 Protection Service personnel needs
			(a)In
			 generalNot later than 90
			 days after the date of enactment of this Act, the Secretary shall submit a
			 report to the appropriate congressional committees on the personnel needs of
			 the Federal Protection Service that includes recommendations on the numbers of
			 Federal protective service officers and the workforce composition of the
			 Federal Protection Service needed to carry out the mission of the Federal
			 Protective Service during the 10-fiscal year period beginning after the date of
			 enactment of this Act.
			(b)PreparationThe
			 Secretary shall enter into a contract with a qualified consultant to prepare
			 the report submitted under this section.
			7.Report on retention rate Federal Protective
			 Service contract guard workforceNot later than 45 days after the date of
			 enactment of this Act, the Director shall submit a report to the appropriate
			 congressional committees on—
			(1)retention rates within the Federal
			 Protective Service contract guard workforce; and
			(2)how the retention rate affects operations
			 of the Federal Protective Service and the security of Federal
			 facilities.
			8.Report on the
			 feasibility of federalizing the Federal Protective Service contract guard
			 workforce
			(a)Contract with
			 consultantThe Director shall
			 enter into a contract with a qualified consultant to prepare the report
			 submitted under this section.
			(b)SubmissionsNot
			 later than 1 year after the date of enactment of this Act, the qualified
			 consultant shall concurrently submit the report to the Secretary and the
			 appropriate congressional committees.
			(c)ContentsThe
			 report under this section shall include an evaluation of—
				(1)converting in its
			 entirety, or in part, the Federal Protective Service contract workforce into
			 full-time Federal employees, including an option to post a full-time equivalent
			 Federal protective service officer at each Federal facility that on the date of
			 enactment of this Act has a contract guard stationed at that facility;
				(2)the immediate and
			 projected costs of the conversion;
				(3)the immediate and
			 projected costs of maintaining guards under contract status and of maintaining
			 full-time Federal employee guards;
				(4)the potential
			 increase in security if converted, including an analysis of using either a
			 Federal security guard, police officer, or Federal protective service officer
			 instead of a contract guard;
				(5)the hourly and
			 annual costs of contract guards and the Federal counterparts of those guards;
			 and
				(6)a comparison of
			 similar conversions of large groups of contracted workers and potential
			 benefits and challenges.
				9.Savings
			 clauseNothing in this Act,
			 including the amendments made by this Act, shall be construed to affect—
			(1)the authorities
			 under section 566 of title 28, United States Code;
			(2)the authority of any Federal law
			 enforcement agency other than the Federal Protective Service; or
			(3)any authority of
			 the Federal Protective Service not specifically enumerated by this Act that is
			 in effect on the day before the date of enactment of this Act.
			
	
		1.Short titleThis Act may be cited as the
			 Supporting Employee Competency and
			 Updating Readiness Enhancements for Facilities Act of
			 2010 or the SECURE Facilities Act of
			 2010.
		2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on Homeland
			 Security and Governmental Affairs of the Senate;
				(B)the Committee on
			 Appropriations of the Senate;
				(C)the Committee on Homeland
			 Security of the House of Representatives;
				(D)the Committee on
			 Transportation and Infrastructure of the House of Representatives; and
				(E)the Committee on
			 Appropriations of the House of Representatives.
				(2)DirectorThe
			 term Director means the Director of the Federal Protective
			 Service.
			(3)Federal
			 facilityThe term Federal facility—
				(A)means any building and
			 grounds and all property located in or on that building and grounds, that are
			 owned, occupied or secured by the Federal Government, including any agency,
			 instrumentality or wholly owned or mixed-ownership corporation of the Federal
			 Government; and
				(B)does not include any
			 building, grounds, or property used for military activities.
				(4)Federal protective
			 service officerThe term Federal protective service
			 officer—
				(A)has the meaning given
			 under sections 8331 and 8401 of title 5, United States Code; and
				(B)includes any other
			 employee of the Federal Protective Service designated as a Federal protective
			 service officer authorized to carry firearms and make arrests by the
			 Secretary.
				(5)Qualified
			 consultantThe term qualified consultant means a
			 non-Federal entity with experience in homeland security, infrastructure
			 protection and physical security, Government workforce issues, and Federal
			 human capital policies.
			(6)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			3.Federal Protective
			 Service
			(a)In
			 generalTitle II of the Homeland Security Act of 2002 (6 U.S.C.
			 121 et seq.) is amended by adding at the end the following:
				
					EFederal Protective Service
						241.DefinitionsIn this subtitle:
							(1)AgencyThe term agency means an
				executive agency.
							(2)Appropriate
				congressional committeesThe term appropriate congressional
				committees means—
								(A)the Committee on Homeland
				Security and Governmental Affairs of the Senate;
								(B)the Committee on
				Appropriations of the Senate;
								(C)the Committee on Homeland
				Security of the House of Representatives;
								(D)the Committee on
				Transportation and Infrastructure of the House of Representatives; and
								(E)the Committee on
				Appropriations of the House of Representatives.
								(3)DirectorThe
				term Director means the Director of the Federal Protective
				Service.
							(4)Facility security
				levelThe term facility security level—
								(A)means a rating of each
				Federal facility based on the analysis of several facility factors that
				provides a basis for that facility’s attractiveness as a target and potential
				effects or consequences of a criminal or terrorist attack, which then serves as
				a basis for the implementation of certain levels of security protection;
				and
								(B)is determined by the
				Federal Protective Service, the United States Marshals Service under section
				566 of title 28, United States Code, or another agency authorized to provide
				all protective services for a facility under the provisions of section 263 and
				guided by Interagency Security Committee standards.
								(5)Federal
				facilityThe term Federal facility—
								(A)means any building and
				grounds and all property located in or on that building and grounds, that are
				owned, occupied or secured by the Federal Government, including any agency,
				instrumentality or wholly owned or mixed-ownership corporation of the Federal
				Government; and
								(B)does not include any
				building, grounds, or property used for military activities.
								(6)Federal facility
				protected by the Federal Protective ServiceThe term
				Federal facility protected by the Federal Protective
				Service—
								(A)means those facilities
				owned or leased by the General Services Administration, and other facilities at
				the discretion of the Secretary; and
								(B)does not include any
				facility, or portion thereof, which the United States Marshals Service is
				responsible for under section 566 of title 28, United States Code.
								(7)Federal protective
				service officerThe term Federal protective service
				officer—
								(A)has the meaning given
				under sections 8331 and 8401 of title 5, United States Code; and
								(B)includes any other
				employee of the Federal Protective Service designated as a Federal protective
				service officer authorized to carry firearms and make arrests by the
				Secretary.
								(8)Infrastructure security
				canine teamThe term infrastructure security canine
				team means a canine and a Federal protective service officer that are
				trained to detect explosives or other threats as defined by the
				Secretary.
							(9)In-service field
				staffThe term in-service field staff means Federal
				Protective Service law enforcement officers who, while working, are directly
				engaged on a daily basis protecting and enforcing law at Federal facilities,
				including police officers, inspectors, area commanders and special agents, and
				such other equivalent positions as designated by the Secretary.
							(10)Security
				organizationThe term security organization means an
				agency or an internal agency component responsible for security at a specific
				Federal facility.
							242.Establishment
							(a)EstablishmentThere
				is established the Federal Protective Service within the Department.
							(b)MissionThe
				mission of the Federal Protective Service is to render Federal facilities
				protected by the Federal Protective Service safe and secure for Federal
				employees, officials, and visitors.
							(c)DirectorThe
				head of the Federal Protective Service shall be the Director of the Federal
				Protective Service. The Director shall report to the Under Secretary for the
				National Protection and Programs Directorate.
							(d)Duties and powers of
				the director
								(1)In
				generalSubject to the supervision and direction of the
				Secretary, the Director shall be responsible for the management and
				administration of the Federal Protective Service and the employees and programs
				of the Federal Protective Service.
								(2)ProtectionThe
				Director shall secure Federal facilities which are protected by the Federal
				Protective Service, and safeguard all occupants, including Federal employees,
				officers, and visitors.
								(3)Enforcement
				policyThe Director shall establish and direct the policies of
				the Federal Protective Service, and advise the Under Secretary for the National
				Protection and Programs Directorate on policy matters relating to the
				protection of Federal facilities.
								(4)TrainingThe
				Director shall—
									(A)determine the minimum
				level of training or certification for—
										(i)employees of the Federal
				Protective Service; and
										(ii)armed contract security
				guards; and
										(B)provide training, to
				members of a Facility Security Committee that meets the standards established
				by the Interagency Security Committee.
									(5)InvestigationsThe
				Director shall ensure violations of any Federal law affecting the security of
				Federal facilities protected by the Federal Protective Service are investigated
				and referred for prosecution as appropriate.
								(6)InspectionsThe
				Director shall inspect Federal facilities protected by the Federal Protective
				Service for the purpose of determining compliance with Federal security
				standards and making appropriate risk mitigation recommendations.
								(7)PersonnelThe
				Director shall provide adequate numbers of trained personnel to ensure Federal
				security standards are met.
								(8)Information
				sharingThe Director shall provide crime prevention, threat
				awareness, and intelligence information to the Administrator of General
				Services and tenants of Federal facilities. The Director shall ensure effective
				coordination and liaison with other Federal law enforcement agencies and State
				and local law enforcement agencies.
								(9)PatrolThe
				Director shall ensure areas in and around Federal facilities protected by the
				Federal Protective Service are patrolled by Federal Protective Service
				officers.
								(10)Security
				assessmentThe Director shall ensure a security risk assessment
				is conducted for each Federal facility protected by the Federal Protective
				Service on a recurring basis and in accordance with standards established by
				the Interagency Security Committee.
								(11)Emergency plan
				assistanceThe Director shall—
									(A)ensure each Federal
				facility protected by the Federal Protective Service has adequate plans for
				emergency situations;
									(B)provide technical
				assistance to agencies that are the tenant of a Federal facility protected by
				the Federal Protective Service in developing plans described in subparagraph
				(A); and
									(C)ensure plans described in
				subparagraph (A) are exercised in accordance with standards established by the
				Interagency Security Committee.
									(12)Security
				countermeasuresThe Director shall ensure and supervise the
				effective design, procurement, installation, maintenance, and operation of
				security countermeasures (including armed contract guards, electronic physical
				security systems, and weapons and explosives screening devices) for Federal
				facilities protected by the Federal Protective Service.
								(13)Suitability
				adjudication of guards and building service contractorsThe
				Director shall ensure that—
									(A)background investigations
				are conducted for contract guards and building service contractors; and
									(B)each contract guard and
				building service contractor is suitable for work in a Federal facility
				protected by the Federal Protective Service before being granted unescorted or
				recurring access.
									(14)Assistance to Facility
				Security CommitteesThe Director shall ensure coordination with
				and provide assistance to Facility Security Committees on matters relating to
				facilities, facility vulnerabilities, and potential consequences of an
				incident.
								243.Full-time equivalent
				employee requirements
							(a)In
				generalThe Secretary shall
				ensure that the Federal Protective Service maintains not fewer than—
								(1)1,350 full-time
				equivalent employees, including not fewer than 950 in-service field staff in
				fiscal year 2011;
								(2)1,500 full-time
				equivalent employees, including not fewer than 1,025 in-service field staff in
				fiscal year 2012;
								(3)1,600 full-time
				equivalent employees, including not fewer than 1,075 in-service field staff in
				fiscal year 2013; and
								(4)1,700 full-time
				equivalent employees, including not fewer than 1,125 in-service field staff in
				fiscal year 2014.
								(b)Minimum full-time
				equivalent employee level
								(1)In
				generalThe Secretary shall ensure that the Federal Protective
				Service shall maintain at any time not fewer than 1,200 full-time equivalent
				employees, including not fewer than 900 in-service field staff.
								(2)ReportIn
				any fiscal year after fiscal year 2014 in which the number of full-time
				equivalent employees of the Federal Protective Service is fewer than the number
				of full-time equivalent employees of the Federal Protective Service in the
				previous fiscal year, the Secretary shall submit a report to the appropriate
				congressional committees that provides—
									(A)an explanation of the
				decrease in full-time equivalent employees; and
									(B)a revised model of the
				number of full-time equivalent employees projected for future fiscal
				years.
									244.Oversight of contract
				guard services
							(a)Armed guard training
				requirements
								(1)EstablishmentNot
				later than 90 days after the date of enactment of the
				Supporting Employee Competency and Updating
				Readiness Enhancements for Facilities Act of 2010, the Director
				shall establish minimum training requirements for all armed guards procured by
				the Federal Protective Service.
								(2)RequirementsTraining
				requirements under this subsection shall include—
									(A)at least 80 hours of
				instruction before a guard may be deployed, and at least 16 hours of recurrent
				training on an annual basis thereafter; and
									(B)Federal Protective
				Service monitoring or provision of the initial training of armed guards
				procured by the Federal Protective Service of —
										(i)at least 10 percent of
				the hours of required instruction in fiscal year 2011;
										(ii)at least 15 percent of
				the hours of required instruction in fiscal year 2012;
										(iii)at least 20 percent of
				the hours of required instruction in fiscal year 2013; and
										(iv)at least 25 percent of
				the hours of required instruction in fiscal year 2014 and each fiscal year
				thereafter.
										(b)Training and security
				assessment program
								(1)EstablishmentNot
				later than 180 days after the date of enactment of the
				Supporting Employee Competency and Updating
				Readiness Enhancements for Facilities Act of 2010, the Director
				shall establish a program to periodically assess—
									(A)the training of guards
				for the security and protection of Federal facilities protected by the Federal
				Protective Service; and
									(B)the security of Federal
				facilities protected by the Federal Protective Service.
									(2)ProgramThe
				program under this subsection shall include an assessment of—
									(A)methods to test the
				training and certifications of guards;
									(B)a remedial training
				program for guards;
									(C)procedures for taking
				personnel actions, including processes for removing individuals who fail to
				conform to the training or performance requirements of the contract; and
									(D)an overt and covert
				testing program for the purposes of assessing guard performance and other
				facility security countermeasures.
									(3)ReportsThe
				Secretary shall annually submit a report to the appropriate congressional
				committees, in a classified manner, if necessary, on the results of the
				assessment of the overt and covert testing program of the Federal Protective
				Service.
								(c)Revision of guard
				manual and post orders
								(1)In
				generalNot later than 180 days after the date of enactment of
				the Supporting Employee Competency and
				Updating Readiness Enhancements for Facilities Act of 2010, the
				Director, in consultation with the Administrator of General Services,
				shall—
									(A)update the Security Guard
				Information Manual and post orders for each guard post overseen by the Federal
				Protective Service; or
									(B)certify to the Secretary
				that the Security Guard Information Manual and post orders described under
				subparagraph (A) have been updated during the 1-year period preceding the date
				of enactment of the Supporting Employee
				Competency and Updating Readiness Enhancements for Facilities Act of
				2010.
									(2)Review and
				updateBeginning with the first calendar year following the date
				of enactment of the Supporting Employee
				Competency and Updating Readiness Enhancements for Facilities Act of
				2010, and every 2 years thereafter, the Director shall review and
				update the Security Guard Information Manual and post orders for each guard
				post overseen by the Federal Protective Service.
								(d)Database of guard
				service contractsThe Director shall establish a database to
				monitor all contracts for guard services. The database shall include
				information relating to contract performance.
							245.Infrastructure
				Security Canine Teams
							(a)In general
								(1)Increased
				capacityNot later than 180 days after the date of enactment of
				the Supporting Employee Competency and
				Updating Readiness Enhancements for Facilities Act of 2010, the
				Director shall—
									(A)begin to increase the
				number of infrastructure security canine teams certified by the Federal
				Protective Service for the purposes of infrastructure-related security by up to
				15 canine teams in each of fiscal years 2011 through 2014; and
									(B)encourage State and local
				governments and private owners of high-risk facilities to strengthen security
				through the use of highly trained infrastructure security canine teams.
									(2)Infrastructure security
				canine teamsTo the extent practicable, the Director shall
				increase the number of infrastructure security canine teams by—
									(A)partnering with the
				Customs and Border Protection Canine Enforcement Program and the Canine
				Training Center Front Royal, the Transportation Security Administration’s
				National Explosives Detection Canine Team Training Center, or other offices or
				agencies within the Department with established canine training
				programs;
									(B)partnering with agencies,
				State or local government agencies, nonprofit organizations, universities, or
				the private sector to increase the training capacity for canine detection
				teams; or
									(C)procuring explosives
				detection canines trained by nonprofit organizations, universities, or the
				private sector, if the canines are trained in a manner consistent with the
				standards and requirements developed under subsection (b) or other criteria
				developed by the Secretary.
									(b)Standards for
				infrastructure security canine teams
								(1)In
				generalThe Director, in coordination with the Office of
				Infrastructure Protection, shall establish criteria, including canine training
				curricula, performance standards, and other requirements, necessary to ensure
				that infrastructure security canine teams trained by nonprofit organizations,
				universities, and private sector entities are adequately trained and
				maintained.
								(2)ExpansionIn
				developing and implementing the criteria, the Director shall—
									(A)coordinate with key
				stakeholders, including international, Federal, State, and local government
				officials, and private sector and academic entities to develop best practice
				guidelines;
									(B)require that canine teams
				trained by nonprofit organizations, universities, or private sector entities
				that are used or made available by the Secretary be trained consistent with the
				criteria; and
									(C)review the status of the
				private sector programs on at least an annual basis to ensure compliance with
				the criteria.
									(c)DeploymentThe
				Director—
								(1)shall use the additional
				canine teams increased under subsection (a) to enhance security at Federal
				facilities;
								(2)may use the additional
				canine teams increased under subsection (a) on a more limited basis to support
				other homeland security missions;
								(3)may make available canine
				teams from other agencies within the Department—
									(A)for high-risk
				areas;
									(B)to address specific
				threats; or
									(C)on an as-needed basis;
				and
									(4)shall encourage, but not
				require, any Federal facility under the purview of Federal Protective Service
				to deploy Federal Protective Service-certified infrastructure security canine
				teams developed under this section.
								(d)Canine
				procurementThe Director,
				shall ensure that infrastructure security canine teams are procured as
				efficiently as possible and at the lowest cost, while maintaining the needed
				level of quality.
							246.Advanced imaging
				technology
							(a)In
				generalThe Secretary, acting through the Director of the Federal
				Protective Service, shall designate 3 Federal facilities protected by the
				Federal Protective Service for the deployment of advanced imaging
				technology.
							(b)Privacy and health
				protections
								(1)ProceduresThe
				Secretary shall establish procedures that protect the privacy of individuals
				who are screened with advanced imaging technology and ensure that individuals
				screened or working with the technology suffer no adverse health effects,
				including establishing penalties for noncompliance with or violation of the
				procedures or the regulations issued under paragraph (3).
								(2)Prohibition on stored
				imagesAn agency may not store images of individuals screened by
				advanced imaging technology.
								(3)RegulationsBefore
				the deployment of any advanced imaging technology which generates images of
				individuals that are viewed by a human operator, the Secretary shall prescribe
				regulations to protect the privacy and health of individuals who are screened
				using that advanced imaging technology.
								(c)CoordinationThe
				Secretary shall coordinate with the Administrator of the General Services
				Administration and the head of the relevant agencies in the deployment under
				subsection (a).
							(d)ReportNot
				later than 1 year after the implementation of this section, the Secretary and
				the Administrator of General Services shall jointly submit a report to the
				appropriate congressional committees that includes—
								(1)an analysis of the
				readiness or use of automatic detection technology for facility
				security;
								(2)an evaluation of the
				lessons learned from the advanced imaging technology implemented under this
				section;
								(3)an analysis of the effect
				of such implementation on entry into Federal facilities;
								(4)an analysis for
				requirements, including costs, to install and maintain advanced imaging
				technology;
								(5)an analysis of the
				privacy protections used under the program; and
								(6)an analysis of how the
				Federal Protective Service and the General Services Administration identified
				and resolved health and safety issues associated with the use of advanced
				imaging technology in Federal facilities.
								247.Checkpoint detection
				technology standardsThe
				Secretary, in coordination with the Interagency Security Committee, shall
				develop performance-based standards for checkpoint detection technologies for
				explosives and other threats at Federal facilities protected by the Federal
				Protective Service.
						248.Compliance of Federal
				facilities with Federal security standards
							(a)In
				generalThe Secretary may assess security charges to an agency
				that is the owner or the tenant of a Federal facility protected by the Federal
				Protective Service in addition to any security charge assessed under section
				249 for the costs of necessary security countermeasures if—
								(1)the Secretary, in
				coordination with the Interagency Security Committee, determines a Federal
				facility to be in noncompliance with Federal security standards established by
				the Interagency Security Committee or a final determination regarding
				countermeasures made by the appeals board established under section 262(h);
				and
								(2)the Interagency Security
				Committee or the Director of the Federal Protective Service—
									(A)provided notice to that
				agency and the Facility Security Committee of—
										(i)the noncompliance;
										(ii)the actions necessary to
				be in compliance; and
										(iii)the latest date on
				which such actions need to be taken; and
										(B)the agency is not in
				compliance by that date.
									(b)Report on noncompliant
				facilitiesThe Secretary shall submit a report to the appropriate
				congressional committees, in a classified manner if necessary, of any facility
				determined to be in noncompliance with the Federal security standards
				established by the Interagency Security Committee.
							249.Fees for protective
				services
							(a)In generalThe Secretary may assess and collect fees
				and security charges from agencies for the costs of providing protective
				services.
							(b)Deposit of
				feesAny fees or security
				charges paid under this section shall be deposited in the appropriations
				account under the heading Federal Protective Services under the
				heading National
				Protection and Programs Directorate of the
				Department.
							(c)Adjustment of
				feesThe Director of the Office of Management and Budget shall
				adjust fees as necessary to carry out this subtitle.
							FInteragency Security
				Committee
						261.DefinitionsIn this subtitle, the definitions under
				section 241 shall apply.
						262.Interagency Security
				Committee
							(a)EstablishmentThere
				is established within the executive branch the Interagency Security Committee
				(in this subtitle referred to as the Committee) responsible for
				the development of safety and security standards and best practices to mitigate
				the effects of natural and manmade hazards in Federal facilities.
							(b)ChairpersonThe
				Committee shall be chaired by the Secretary, or the designee of the Secretary.
				The chairperson shall be responsible for the daily operations of the Committee
				and appeals board, final approval and enforcement of Committee standards, and
				the promulgation of regulations related to Federal facility security prescribed
				by the Committee.
							(c)Membership
								(1)Voting
				membersThe Committee shall consist of the following voting
				members:
									(A)Agency
				representativesRepresentatives from the following agencies,
				appointed by the agency heads:
										(i)Department of Homeland
				Security.
										(ii)Department of
				State.
										(iii)Department of the
				Treasury.
										(iv)Department of
				Defense.
										(v)Department of
				Justice.
										(vi)Department of the
				Interior.
										(vii)Department of
				Agriculture.
										(viii)Department of
				Commerce.
										(ix)Department of
				Labor.
										(x)Department of Health and
				Human Services.
										(xi)Department of Housing
				and Urban Development.
										(xii)Department of
				Transportation.
										(xiii)Department of
				Energy.
										(xiv)Department of
				Education.
										(xv)Department of Veterans
				Affairs.
										(xvi)Environmental
				Protection Agency.
										(xvii)Central Intelligence
				Agency.
										(xviii)Office of Management
				and Budget.
										(xix)General Services
				Administration.
										(B)Other
				officersThe following Federal officers or the designees of those
				officers:
										(i)The Director of the
				United States Marshals Service.
										(ii)The Director.
										(iii)The Assistant to the
				President for National Security Affairs.
										(C)Judicial branch
				representativesA representative from the judicial branch
				appointed by the Chief Justice of the United States.
									(2)Associate
				membersThe Committee shall include as associate members who
				shall be nonvoting members, representatives from the following agencies,
				appointed by the agency heads:
									(A)Federal Aviation
				Administration.
									(B)Federal Bureau of
				Investigation.
									(C)Federal Deposit Insurance
				Corporation.
									(D)Federal Emergency
				Management Agency.
									(E)Federal Reserve
				Board.
									(F)Government Accountability
				Office.
									(G)Internal Revenue
				Service.
									(H)National Aeronautics and
				Space Administration.
									(I)National Capital Planning
				Commission.
									(J)National Institute of
				Standards & Technology.
									(K)Nuclear Regulatory
				Commission.
									(L)Office of Personnel
				Management.
									(M)Securities and Exchange
				Commission.
									(N)Smithsonian
				Institution.
									(O)Social Security
				Administration.
									(P)United States Coast
				Guard.
									(Q)United States Postal
				Service.
									(R)United States Army Corps
				of Engineers.
									(S)Court Services and
				Offender Supervision Agency.
									(T)Any other Federal
				officers as the President shall appoint.
									(d)Working
				groupsThe Committee may establish interagency working groups to
				perform such tasks as may be directed by the Committee.
							(e)ConsultationThe
				Committee shall consult with other parties, including the Administrative Office
				of the United States Courts, to perform its responsibilities, and, at the
				discretion of the Chairperson of the Committee, such other parties may
				participate in the working groups.
							(f)MeetingsThe
				Committee shall at minimum meet quarterly.
							(g)ResponsibilitiesThe
				Committee shall—
								(1)not later than 180 days
				after the date of enactment of the Supporting
				Employee Competency and Updating Readiness Enhancements for Facilities Act of
				2010, prescribe regulations under the authority granted to the
				Secretary under section 1315(c)(1) of title 40, United States Code—
									(A)for determining facility
				security levels, unless the Committee determines that similar regulations are
				issued by the Secretary before the end of that 180-day period; and
									(B)to establish risk-based
				performance standards for the security of Federal facilities, unless the
				Committee determines that similar regulations are issued by the Secretary
				before the end of that 180-day period;
									(2)establish protocols for
				the testing of the compliance of Federal facilities with Federal security
				standards, including a mechanism for the initial and recurrent testing of
				Federal facilities;
								(3)prescribe regulations to
				determine minimum levels of training and certification of contract
				guards;
								(4)prescribe regulations to
				establish a list of prohibited items for entry into Federal facilities;
								(5)establish minimum requirements and a
				process for providing basic security training for members of Facility Security
				Committees; and
								(6)take such actions as may
				be necessary to enhance the quality and effectiveness of security and
				protection of Federal facilities, including—
									(A)encouraging agencies with
				security responsibilities to share security-related intelligence in a timely
				and cooperative manner;
									(B)assessing technology and
				information systems as a means of providing cost-effective improvements to
				security in Federal facilities;
									(C)developing long-term
				construction standards for those locations with threat levels or missions that
				require blast resistant structures or other specialized security
				requirements;
									(D)evaluating standards for
				the location of, and special security related to, day care centers in Federal
				facilities; and
									(E)assisting the Secretary
				in developing and maintaining a centralized security database of all Federal
				facilities; and
									(7)carry out such other
				duties as assigned by the President.
								(h)Appeals board
								(1)EstablishmentThe
				Committee shall establish an appeals board to consider appeals from any
				Facility Security Committee of—
									(A)a facility security level
				determination;
									(B)Federal Protective
				Service or designated security organization recommendations for countermeasures
				for a facility; or
									(C)a determination of
				noncompliance with Federal facility security standards.
									(2)Membership
									(A)In
				generalThe appeals board shall consist of 7 members of the
				Committee, of whom—
										(i)1 shall be designated by
				the Secretary;
										(ii)4 shall be selected by
				the voting members of the Committee; and
										(iii)2 shall be selected by
				the voting members of the Committee to serve as alternates in the case of
				recusal by a member of the appeals board.
										(B)RecusalAn
				appeals board member shall recuse himself or herself from any appeal from an
				agency which that member represents.
									(3)Final
				appealA decision of the appeals board is final and shall not be
				subject to administrative or judicial review.
								(i)Agency support and
				cooperation
								(1)Administrative
				support
									(A)In
				generalTo the extent permitted by law and subject to the
				availability of appropriations, the Secretary shall provide the Committee such
				administrative services, funds, facilities, staff and other support services as
				may be necessary for the performance of the functions of the Committee.
									(B)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Department such sums as necessary to carry out the provisions of this
				paragraph.
									(2)Cooperation and
				compliance
									(A)In
				generalEach agency shall cooperate and comply with the policies,
				standards, and recommendations of the Committee.
									(B)SupportTo
				the extent permitted by law and subject to the availability of appropriations,
				agencies shall provide such support as may be necessary to enable the Committee
				to perform the duties and responsibilities of the Committee.
									(3)ComplianceThe
				Secretary shall be responsible for monitoring agency compliance with the
				policies and recommendations of the Committee.
								(j)AuthorizationThere
				are authorized to be appropriated to the Department such sums as necessary to
				carry out the provisions of this section.
							263.Authorization of
				agencies to provide protective services
							(a)In
				generalThe Secretary, in
				consultation with the Committee, shall establish a process to authorize an
				agency to provide protective services for a Federal facility instead of the
				Federal Protective Service.
							(b)Law enforcement
				authorityThe Federal Protective Service shall retain the law
				enforcement authorities of the Federal Protective Service at any Federal
				facilities where an exemption is approved under subsection (a).
							(c)RequirementsThe process under subsection (a)
				shall—
								(1)provide that—
									(A)an agency may submit an
				application to the Secretary for an authorization;
									(B)an authorization shall be for a 1-year
				period; and
									(C)an authorization may be
				renewed on an annual basis; and
									(2)require an agency
				to—
									(A)demonstrate security
				expertise;
									(B)possess law enforcement
				authority;
									(C)provide sufficient
				information through a security plan that the agency shall be in compliance with
				the Federal security standards of the Committee; and
									(D)submit a cost benefit
				analysis demonstrating savings to be realized.
									264.Facility security
				committees
							(a)In general
								(1)Maintenance of Facility
				Security CommitteesExcept as provided under paragraph (2), the
				agencies that are tenants at each Federal facility shall maintain a Facility
				Security Committee for that Federal facility. Each agency that is a tenant at a
				Federal facility shall provide 1 employee to serve as a member of the Facility
				Security Committee.
								(2)ExemptionsThe
				Secretary may exempt a Federal facility from the requirement under paragraph
				(1), if that Federal facility is authorized under section 263 to provide
				protective services.
								(b)Chairperson
								(1)In
				generalEach Facility Security Committee shall be headed by a
				chairperson, elected by a majority of the members of the Facility Security
				Committee.
								(2)ResponsibilitiesThe
				chairperson shall be responsible for—
									(A)maintaining accurate
				contact information for agency tenants and providing that information,
				including any updates, to the Federal Protective Service or designated security
				organization;
									(B)setting the agenda for
				Facility Security Committee meetings;
									(C)referring Facility
				Security Committee member questions to Federal Protective Service or designated
				security organization for response;
									(D)reviewing a security
				assessment completed by the Federal Protective Service or designated security
				organization representatives and, if requested by the Federal Protective
				Service or designated security organization, accompanying the representatives
				during on-site facility security assessments;
									(E)maintaining an official
				record of each meeting;
									(F)acknowledging receipt of
				the facility security assessment from Federal Protective Service or designated
				security organization;
									(G)maintaining records of
				training of or waivers for members of the Facility Security Committee;
				and
									(H)any other duties as
				determined by the Interagency Security Committee.
									(c)Training for
				members
								(1)In
				generalExcept as provided under paragraphs (3) and (4), before
				serving as a member of a Facility Security Committee, an employee shall
				successfully complete a training course that meets a minimum standard of
				training as established by the Interagency Security Committee.
								(2)TrainingTraining
				under this subsection shall—
									(A)be provided by the
				Federal Protective Service or designated security organization, in accordance
				with standards established by the Interagency Security Committee;
									(B)be commensurate with the
				security level of the facility; and
									(C)include training relating
				to—
										(i)familiarity with
				published standards of the Interagency Security Committee;
										(ii)physical security
				criteria for Federal facilities;
										(iii)use of physical
				security performance measures;
										(iv)facility security levels
				determinations;
										(v)best practices for safe
				mail handling;
										(vi)knowledge of an occupant
				emergency plan, the facility security assessment process, and the facility
				countermeasures plan; and
										(vii)the role of the Federal
				Protective Service or designated security organization and the General Services
				Administration.
										(3)WaiversThe
				training requirement under this subsection may be waived by the Director, the
				head of a designated security organization, or the Chairperson of the
				Interagency Security Committee if the Director, the head of the designated
				security organization, or the Chairperson determines that an employee has
				related experience in physical security, law enforcement, or infrastructure
				security disciplines.
								(4)Incumbent
				members
									(A)In
				generalThis subsection shall apply to any Facility Security
				Committee established before, on, or after the date of enactment of the
				Supporting Employee Competency and Updating
				Readiness Enhancements for Facilities Act of 2010, except that
				any member of a Facility Security Committee serving on that date shall during
				the 1-year period following that date—
										(i)successfully complete a
				training course as required under paragraph (1); or
										(ii)obtain a waiver under
				paragraph (3).
										(B)ComplianceAny
				member of a Facility Security Committee described under subparagraph (A) who
				does not comply with that subparagraph may not serve on that Facility Security
				Committee.
									(d)Meetings and
				quorum
								(1)MeetingsEach
				Facility Security Committee shall meet on a quarterly basis, or more frequently
				if determined appropriate by the chairperson.
								(2)QuorumA
				majority of the members of a Facility Security Committee shall be present for a
				quorum to conduct business.
								(e)Appeal
								(1)In
				generalIf a Facility Security Committee disagrees with a
				recommendation of the Federal Protective Service for necessary countermeasures
				or physical security improvements, the Chairperson of a Facility Security
				Committee may file an appeal of the recommendation with the Interagency
				Security Committee appeals board.
								(2)Decision to
				appealThe decision to file an appeal shall be agreed to by a
				majority of the members of a Facility Security Committee
								(3)Matters subject to
				appealA recommendation of the Federal Protective Service may be
				appealed under this subsection, including recommendations relating to—
									(A)countermeasure
				improvements;
									(B)facility security
				assessment findings; and
									(C)facility security
				levels.
									.
			(b)Technical and
			 conforming amendmentThe table of contents for the Homeland
			 Security Act of 2002 is amended by inserting after the matter relating to title
			 II the following:
				
					
						Subtitle E—Federal Protective
				Service
						Sec. 241. Definitions.
						Sec. 242. Establishment.
						Sec. 243. Full-time equivalent employee
				requirements.
						Sec. 244. Oversight of contract guard
				services.
						Sec. 245. Infrastructure security canine
				teams.
						Sec. 246. Advanced imaging
				technology.
						Sec. 247. Checkpoint detection technology
				standards.
						Sec. 248. Compliance of Federal facilities with
				Federal security standards.
						Sec. 249. Fees for protective
				services.
						Subtitle F—Interagency Security
				Committee
						Sec. 261. Definitions.
						Sec. 262. Interagency Security
				Committee.
						Sec. 263. Authorization of agencies to provide
				protective services.
						Sec. 264. Facility security
				committees.
					
					.
			4.Federal protective
			 service officers off-duty carrying of firearmsSection 1315(b)(2) of title 40, United
			 States Code, is amended—
			(1)in the matter preceding
			 subparagraph (A), by striking While engaged in the performance of
			 official duties, an and inserting An; and
			(2)in subparagraph (B), by
			 striking carry firearms; and inserting carry firearms on
			 or off duty;.
			5.Civil Service Retirement System and Federal
			 Employees Retirement System
			(a)Civil service retirement system
				(1)DefinitionSection 8331 of title 5, United States Code
			 is amended—
					(A)in paragraph (30), by
			 striking and at the end;
					(B)in paragraph (31), by
			 striking the period and inserting and; and
					(C)by adding at the end the following:
						
							(32)Federal protective service
				officer means an employee in the Federal Protective Service of the
				Department of Homeland Security—
								(A)who holds a position within the GS–0083,
				GS–0080, GS–1801, or GS–1811 job series (determined applying the criteria in
				effect as of September 1, 2007 or any successor position; and
								(B)who are authorized to carry firearms and
				empowered to make arrests in the performance of duties related to the
				protection of buildings, grounds and property that are owned, occupied, or
				secured by the Federal Government (including any agency, instrumentality or
				wholly owned or mixed-ownership corporation thereof) and the persons on the
				property, including any such employee who is transferred directly to a
				supervisory or administrative position in the Department of Homeland Security
				after performing such duties in 1 or more positions (as described under
				subparagraph (A)) for at least 3
				years.
								.
					(2)Deductions, contributions, and
			 depositsSection 8334 of
			 title 5, United States Code, is amended—
					(A)in subsection (a)(1)(A), by inserting
			 Federal protective service officer, before or customs and
			 border protection officer,; and
					(B)in the table contained in subsection (c),
			 by adding at the end the following:
						
							
								
									
										Federal
						Protective Service Officer7.5After June 29, 2011.
										
									
								
							.
					(3)Mandatory separationThe first sentence of section 8335(b)(1) of
			 title 5, United States Code, is amended by inserting Federal protective
			 service officer, before or customs and border protection
			 officer,.
				(4)Immediate retirementSection 8336 of title 5, United States
			 Code, is amended—
					(A)in subsection (c)(1), by inserting
			 Federal protective service officer, before or customs and
			 border protection officer,; and
					(B)in subsections (m) and (n), by inserting
			 as a Federal protective service officer, before or as a
			 customs and border protection officer,.
					(b)Federal employees retirement
			 system
				(1)DefinitionSection 8401 of title 5, United States
			 Code, is amended—
					(A)in paragraph (35), by
			 striking and at the end;
					(B)in paragraph (36), by
			 striking the period and inserting and; and
					(C)by adding at the end the
			 following:
						
							(37)Federal protective service
				officer means an employee in the Federal Protective Service of the
				Department of Homeland Security—
								(A)who holds a position within the GS–0083,
				GS–0080, GS–1801, or GS–1811 job series (determined applying the criteria in
				effect as of September 1, 2007) or any successor position; and
								(B)who are authorized to carry firearms and
				empowered to make arrests in the performance of duties related to the
				protection of buildings, grounds and property that are owned, occupied, or
				secured by the Federal Government (including any agency, instrumentality or
				wholly owned or mixed-ownership corporation thereof) and the persons on the
				property, including any such employee who is transferred directly to a
				supervisory or administrative position in the Department of Homeland Security
				after performing such duties in 1 or more positions (as described under
				subparagraph (A)) for at least 3
				years.
								.
					(2)Immediate retirementParagraphs (1) and (2) of section 8412(d)
			 of title 5, United States Code, are amended by inserting Federal
			 protective service officer, before or customs and border
			 protection officer,.
				(3)Computation of basic annuitySection 8415(h)(2) of title 5, United
			 States Code, is amended by inserting Federal protective service
			 officer, before or customs and border protection
			 officer,.
				(4)Deductions from payThe table contained in section 8422(a)(3)
			 of title 5, United States Code, is amended by adding at the end the
			 following:
					
						
							
								
									Federal
						Protective Service Officer7.5After June 29, 2011.
									
								
							
						.
				(5)Government contributionsParagraphs (1)(B)(i) and (3) of section
			 8423(a) of title 5, United States Code, are amended by inserting Federal
			 protective service officer, before customs and border protection
			 officer, each place that term appears.
				(6)Mandatory separationSection 8425(b)(1) of title 5, United
			 States Code, is amended—
					(A)by inserting Federal protective
			 service officer, before or customs and border protection
			 officer, the first place that term appears; and
					(B)inserting Federal protective service
			 officer, before or customs and border protection
			 officer, the second place that term appears.
					(c)Maximum age for original
			 appointmentSection 3307 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
				
					(h)The Secretary of Homeland Security may
				determine and fix the maximum age limit for an original appointment to a
				position as a Federal protective service officer, as defined by section
				8401(37).
					.
			(d)RegulationsAny regulations necessary to carry out the
			 amendments made by this section shall be prescribed by the Director of the
			 Office of Personnel Management in consultation with the Secretary.
			(e)Effective date; transition rules;
			 funding
				(1)Effective
			 dateThe amendments made by
			 this section shall become effective on the later of June 30, 2011 or the first
			 day of the first pay period beginning at least 6 months after the date of
			 enactment of this Act.
				(2)Transition rules
					(A)Nonapplicability of mandatory separation
			 provisions to certain individualsThe amendments made by subsections (a)(3)
			 and (b)(6), respectively, shall not apply to an individual first appointed as a
			 Federal protective service officer before the effective date under paragraph
			 (1).
					(B)Treatment of prior Federal protective
			 service officer service
						(i)General ruleExcept as provided in clause (ii), nothing
			 in this section shall be considered to apply with respect to any service
			 performed as a Federal protective service officer before the effective date
			 under paragraph (1).
						(ii)ExceptionService described in section 8331(32) and
			 8401(37) of title 5, United States Code (as amended by this section) rendered
			 before the effective date under paragraph (1) may be taken into account to
			 determine if an individual who is serving on or after such effective date then
			 qualifies as a Federal protective service officer by virtue of holding a
			 supervisory or administrative position in the Department of Homeland
			 Security.
						(C)Minimum annuity amountThe annuity of an individual serving as a
			 Federal protective service officer on the effective date under paragraph (1)
			 pursuant to an appointment made before that date shall, to the extent that its
			 computation is based on service rendered as a Federal protective service
			 officer on or after that date, be at least equal to the amount that would be
			 payable to the extent that such service is subject to the Civil Service
			 Retirement System or Federal Employees Retirement System, as appropriate, by
			 applying section 8339(d) of title 5, United States Code, with respect to such
			 service.
					(D)Rule of constructionNothing in the amendment made by subsection
			 (c) shall be considered to apply with respect to any appointment made before
			 the effective date under paragraph (1).
					(3)Fees and authorizations of
			 appropriations
					(A)FeesThe Federal Protective Service shall adjust
			 fees as necessary to ensure collections are sufficient to carry out amendments
			 made in this section.
					(B)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					(4)Election
					(A)Incumbent definedFor purposes of this paragraph, the term
			 incumbent means an individual who is serving as a Federal
			 protective service officer on the date of the enactment of this Act.
					(B)Notice requirementNot later than 30 days after the date of
			 enactment of this Act, the Director of the Office of Personnel Management shall
			 take measures reasonably designed to ensure that incumbents are notified as to
			 their election rights under this paragraph, and the effect of making or not
			 making a timely election.
					(C)Election available to incumbents
						(i)In generalAn incumbent may elect, for all purposes,
			 either—
							(I)to be treated in accordance with the
			 amendments made by subsection (a) or (b), as applicable; or
							(II)to be treated as if subsections (a) and (b)
			 had never been enacted.
							(ii)Failure to make a timely
			 electionFailure to make a
			 timely election under clause (i) shall be treated in the same way as an
			 election made under clause (i)(I) on the last day allowable under clause
			 (iii).
						(iii)DeadlineAn election under this subparagraph shall
			 not be effective unless it is made at least 14 days before the effective date
			 under paragraph (1).
						(5)DefinitionFor the purposes of this subsection, the
			 term Federal protective service officer has the meaning given such
			 term by section 8331(32) or 8401(37) of title 5, United States Code (as amended
			 by this section).
				(6)ExclusionNothing in this section or any amendment
			 made by this section shall be considered to afford any election or to otherwise
			 apply with respect to any individual who, as of the day before the date of the
			 enactment of this Act—
					(A)holds a positions within the Federal
			 Protective Service; and
					(B)is considered a law enforcement officers
			 for purposes of subchapter III of chapter 83 or chapter 84 of title 5, United
			 States Code, by virtue of such position.
					6.Report on Federal
			 Protective Service personnel needs
			(a)In
			 generalNot later than 90
			 days after the date of enactment of this Act, the Secretary shall submit a
			 report to the appropriate congressional committees on the personnel needs of
			 the Federal Protective Service that includes recommendations on the numbers of
			 Federal protective service officers and the workforce composition of the
			 Federal Protective Service needed to carry out the mission of the Federal
			 Protective Service during the 10-fiscal year period beginning after the date of
			 enactment of this Act.
			(b)Review and
			 commentThe Secretary shall provide the report prepared under
			 this section to a qualified consultant for review and comment, before
			 submitting the report to the appropriate congressional committees. The
			 Secretary shall provide the comments of the qualified consultant to the
			 appropriate congressional committee with the report.
			7.Report on retention rate Federal Protective
			 Service contract guard workforceNot later than 90 days after the date of
			 enactment of this Act, the Secretary shall submit a report to the appropriate
			 congressional committees on—
			(1)retention rates within the Federal
			 Protective Service contract guard workforce; and
			(2)how the retention rate affects the costs
			 and operations of the Federal Protective Service and the security of Federal
			 facilities.
			8.Report on the
			 feasibility of federalizing the Federal Protective Service contract guard
			 workforce
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall submit to the appropriate congressional committees a
			 report on the feasibility of federalizing the Federal Protective Service
			 contract guard workforce.
			(b)Review and
			 commentThe Secretary shall
			 provide the report prepared under this section to a qualified consultant for
			 review and comment, before submitting the report to the appropriate
			 congressional committees. The Secretary shall provide the comments of the
			 qualified consultant to the appropriate congressional committee with the
			 report.
			(c)ContentsThe
			 report under this section shall include an evaluation of—
				(1)converting in its
			 entirety, or in part, the Federal Protective Service contract workforce into
			 full-time Federal employees, including an option to post a full-time equivalent
			 Federal protective service officer at each Federal facility that on the date of
			 enactment of this Act has a contract guard stationed at that facility;
				(2)the immediate and
			 projected costs of the conversion;
				(3)the immediate and
			 projected costs of maintaining guards under contract status and of maintaining
			 full-time Federal employee guards;
				(4)the potential increase in
			 security if converted, including an analysis of using either a Federal security
			 guard, Federal police officer, or Federal protective service officer instead of
			 a contract guard;
				(5)the hourly and annual
			 costs of contract guards and the Federal counterparts of those guards,
			 including an assessment of costs associated with all benefits provided to the
			 Federal counterparts; and
				(6)a comparison of similar
			 conversions of large groups of contracted workers and potential benefits and
			 challenges.
				9.Report on agency
			 fundingNot later than 180
			 days after the date of enactment of this Act, the Secretary shall submit to the
			 appropriate congressional committees a report on the method of funding for the
			 Federal Protective Service, which shall include recommendations regarding
			 whether the Federal Protective Service should continue to be funded by a
			 collection of fees and security charges, be funded by appropriations, or be
			 funded by a combination of fees, security charges, and appropriations.
		10.Savings
			 clauseNothing in this Act,
			 including the amendments made by this Act, shall be construed to affect—
			(1)the authorities under
			 section 566 of title 28, United States Code;
			(2)the authority of any Federal law
			 enforcement agency other than the Federal Protective Service; or
			(3)any authority of the
			 Federal Protective Service not specifically enumerated by this Act that is in
			 effect on the day before the date of enactment of this Act.
			
	
		December 10, 2010
		Reported with an amendment
	
